Citation Nr: 1706425	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972 and from June 1991 to December 1991.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these issues in January 2013 and in October 2015.  In the October 2015 decision, the Board granted the Veteran an increased rating for his bilateral pes planus from a non-compensable, 0 percent rating to a 10 percent rating.  The Board then remanded the issue for further development to determine whether an even higher rating should be assigned.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

FINDING OF FACT

The evidence of record shows that the Veteran experiences bilateral foot pain on manipulation and use accentuated, as well as attendant functional loss.  

CONCLUSION OF LAW

The Veteran meets the requirements for a 30 percent disability rating for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters 

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by an August 2006 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided VA Examinations in March 2007, December 2011, April 2013, and July 2016.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.   

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which specifically addresses flat feet. The Veteran is currently assigned a 10 percent evaluation. 

Under DC 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  50 percent is the highest rating that can be assigned for bilateral pes planus.  

IV. Bilateral Pes Planus

The Veteran is seeking an increased disability for his bilateral pes planus.  The Veteran's disability is currently rated as 10 percent disabling.  

In 1997, the Veteran went to a private orthopedic facility complaining of heel pain. He was examined and the physician found moderate to severe pes plantar valgus of the acquired type, tenderness in his heels on both sides, and mild to severe flexible flat feet.  He was ultimately diagnosed with pes planus with secondary plantar fasciitis. The Veteran was instructed to do stretching exercises and to use insoles with arch supports and medial counter.  His plantar fasciitis was also treated with injections of pain medication.  At his final appointment, it was determined that the inserts did not provide complete relief.  While the Veteran was feeling and walking better than in his initial consultation, he was still experiencing pain and tenderness.  See July 1997-October 1997 Private Orthopedic Record.  

The Veteran was provided four VA examinations.  At his March 2007 examination, he reported pain with being on his feet after an hour or two as well as pain on weight-bearing.  The examiner diagnosed him with symptomatic bilateral pes planus and noted heel spurs on x-ray.  At his December 2011 examination, the Veteran again reported pain after prolonged standing and excessive walking.  The examiner found pain accentuated on use in both of the Veteran's feet and that these symptoms were not relieved by arch supports.  He was once again diagnosed with bilateral pes planus.  He was afforded a third VA examination in April 2013.  The Veteran again reported pain and the examiner found pain accentuated on use in both of the Veteran's feet.  At his final VA examination in July 2016, the Veteran again reported sharp, knife-like pain in both feet, the left worse than the right.  He reported pain in his heels, arches, and ankles.  He discussed that he was treating the pain with orthotics, heel injections, and other pain medication as needed.  The examiner found pain accentuated on use in both feet and decreased longitudinal arch height of both feet.  He also found tenderness with palpation worse at the heels bilaterally.  See VA Examinations.  

Giving the Veteran the benefit of the doubt, the Board finds an increased rating to 30 percent warranted for the Veteran's bilateral pes planus under DC 5276.  Pain accentuated on use was consistently noted.  Since 1997, medication and orthotics have been noted to have not offered complete relief.  The Veteran has consistently reported pain and difficulty walking and standing for long periods of time, constituting functional loss.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing pain and difficulty walking, and his assertions in that regard are entitled to some probative weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran does not meet all the criteria for a 30 percent rating, with consideration of his symptoms and functional loss, the Veteran's disability picture more nearly approximates a 30 percent rating.  

The Board does not find a 50 percent rating warranted, however.  There is no indication that the Veteran's bilateral foot disability has manifested as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Although the Veteran testified he has experienced little relief using arch supports, no competent medical examiner has noted pronation or inward displacement, nor is there evidence to find pronation or inward displacement that is "marked."  While examiners and the Veteran have noted pain and tenderness, there is no characterization of the tenderness as "extreme."

The Board has considered other diagnostic codes, including DC 5278 for bilateral claw foot which would offer a 50 percent rating, but finds them inapplicable.  There is no evidence that indicates the Veteran suffers from claw foot.

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that the preponderance of the evidence is for the Veteran's claim of entitlement to an increased rating for his service-connected bilateral pes planus.  An increased rating to 30 percent is warranted on the basis of severe bilateral pes planus, to include symptoms of pain, tenderness, and swelling. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where scheduler evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran has reported bilateral foot pain, and difficulty walking and standing. As discussed above, the 30 percent rating considers functional loss and is adequate to fully compensate for these symptoms and effects contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

There evidence of record does not show an exceptional or unusual clinical picture. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Entitlement to a rating of 30 percent, but no higher, for bilateral pes planus is granted. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


